Citation Nr: 0925653	
Decision Date: 07/09/09    Archive Date: 07/21/09

DOCKET NO.  08-01 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES


1. Entitlement to an initial rating in excess of 10 percent 
for chondromalacia, right knee.

2. Entitlement to an initial rating in excess of 10 percent 
for impingement syndrome with rotator cuff tear, left 
shoulder.

3. Entitlement to an initial compensable rating for left ear 
hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from September 1983 to 
September 1987 and from January 1990 to August 2006.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2007 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied service connection for right ear hearing 
loss; granted service connection for chondromalacia, right 
knee and impingement syndrome with rotator cuff tear, left 
shoulder, and assigned 10 percent ratings, effective from 
September 1, 2006; and granted service connection for left 
ear hearing loss and assigned a non-compensable (0 percent) 
rating, effective from September 1, 2006.

With regard to the claim for service connection for right ear 
hearing loss, the Board notes that the February 2008 
Substantive Appeal (VA Form 9), filed by the Veteran, with an 
attachment, clearly addressed only the issue of a compensable 
rating for left ear hearing loss.  Thus, there has been no 
appeal perfected as to the claim for service connection for 
right ear hearing loss.  In the absence of a timely perfected 
appeal, the Board has no jurisdiction to address that claim.  
38 C.F.R. §§ 20.200, 20.202, 20.302.


FINDINGS OF FACT

1. The Veteran's right knee chondromalacia is manifested by 
complaints of pain and buckling, and range of motion from -5 
to 135 degrees; there has been no evidence of laxity, 
ankylosis, or abnormal gait at any time during the appeal 
period, or any additional functional limitations which have 
not already been considered in the current rating assigned.  

2. The Veteran's left shoulder impingement disability has 
been productive of chronic pain and limitation of abduction 
to 135 degrees; there has been no evidence of any ankylosis, 
dislocation, nonunion, malunion, or flail joint of the left 
shoulder at any time during the appeal period, or any 
additional functional limitations which have not already been 
considered in the current rating assigned.  

3. The Veteran has hearing level I in the left ear; as right 
ear hearing loss is not service connected, he has hearing 
level I in that ear for rating purposes.


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 10 percent 
for chondromalacia, right knee, have not been met at any time 
during the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.14, 4.20, 4.59, 4.71a, 
Diagnostic Codes 5003, 5256-5263 (2008).

2. The criteria for an initial rating in excess of 10 percent 
for impingement syndrome with rotator cuff tear, left 
shoulder have not been met at any time during the appeal 
period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.7, 4.14, 4.20, 4.59, 4.71a, Diagnostic Codes 5299-5203 
(2008).

3. The criteria for an initial compensable rating for the 
Veteran's left ear hearing loss have not been met at any time 
during the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.85, 4.86 
Diagnostic Code 6100 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  See 
Shinseki v. Sanders, 129 U.S. 1696 (2009).  

In November 2006, the RO sent the Veteran a letter informing 
him of what evidence was required to substantiate his service 
connection claims, and of his and VA's respective duties for 
obtaining evidence prior to the initial adjudication of the 
claims.  The November 2006 letter from the RO also advised 
the Veteran as to how disability ratings and effective dates 
are assigned.  See Dingess v. Nicholson, supra.  The Veteran 
has not demonstrated any error in VCAA notice, and therefore 
the presumption of prejudicial error as to such notice does 
not arise in this case.  See Shinseki v. Sanders, 129 U.S. 
1696 (2009).

The Board is also mindful of the new guidelines which have 
recently been issued by the Court of Appeals for Veterans 
Claims with regard to increased rating cases and mandatory 
notice in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
In this regard, by letter dated in June 2008, the Veteran was 
notified of what was required, and that he needed to provide 
evidence with regard to how his disabilities affect him in 
everyday, daily life.  Additionally, the Board notes that in 
this case, as noted above, the Veteran is challenging the 
evaluation assigned following the grant of service connection 
by the RO.  In Dingess v. Nicholson, supra, the Court held 
that, in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, the 
Board concludes that VA's duty to notify in this case has 
been satisfied.

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The RO has obtained 
the Veteran's service treatment records (STRs) and also 
scheduled him for VA examinations.  The Board notes that, in 
Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the 
Court held that, relevant to VA audiological examinations, in 
addition to dictating objective test results, a VA 
audiologist must fully describe the functional effects caused 
by a hearing disability in his or her final report.  A 
January 2007 VA audiologist noted that the Veteran reported 
serving as a substitute teacher after service.  While the 
January 2007 VA examiner did not specifically address the 
functional effects caused by the Veteran's left ear hearing 
loss disability, the Board finds that no prejudice results to 
the Veteran and, as such, the Board may proceed with a 
decision.  

In this regard, the Board notes that the Court's rationale in 
requiring an examiner to consider the functional effects of a 
Veteran's hearing loss disability involves the potential 
application of 38 C.F.R. § 3.321(b) in considering whether 
referral for an extra-schedular rating is warranted.  
Specifically, the Court noted that, "unlike the rating 
schedule for hearing loss, § 3.321(b) does not rely 
exclusively on objective test results to determine whether a 
referral for an extra[-]schedular rating is warranted.  The 
Secretary's policy [requiring VA audiologists to describe the 
effect of a hearing disability on a Veteran's occupational 
functioning and daily activities] facilitates such 
determinations by requiring VA audiologists to provide 
information in anticipation of its possible application."  
Id.  

While the January 2007 VA examiner failed to address the 
functional effect of the Veteran's hearing loss disability, 
the Board notes that other evidence of record, to 
specifically include the Veteran's statements, adequately 
addresses this issue.  The Veteran concentrated on reading 
the diagnostic criteria to show him as having more severe 
hearing loss and did not state that there was any functional 
effect on his occupation of substitute teacher other than 
that he wore hearing aids.  Therefore, while the January 2007 
VA examination is defective under Martinak, the Board finds 
that no prejudice results to the Veteran in that the 
functional effects of his hearing loss disability are 
adequately addressed by the remainder of the record and are 
sufficient for the Board to consider whether referral for an 
extra-schedular rating is warranted under 38 C.F.R. § 
3.321(b).
 
In addition, it appears that all obtainable evidence 
identified by the Veteran relative to his claims has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist him in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed and 
obtaining evidence pertinent to his claims.  Therefore, no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the Veteran.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  

II. Factual Background and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the Veteran working or seeking 
work.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, as in this case, when the current appeal 
arose from the initially assigned rating, consideration must 
be given as to whether staged ratings should be assigned to 
reflect entitlement to a higher rating at any point during 
the pendency of the claim.  Fenderson v. West, 12 Vet. App. 
119 (1999).  

With regard to 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202 (1995), the Board notes these 
provisions require consideration of the Veteran's pain, 
swelling, weakness, and excess fatigability when determining 
the appropriate disability evaluation for a disability.  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology, and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  However, under Spurgeon v. Brown, 10 
Vet. App. 194 (1997), the Board is not required to assign a 
separate rating merely for pain.

1. Rating in excess of 10 percent for Chondromalacia, Right 
Knee

By March 2007 rating decision, the RO granted service 
connection for chondromalacia of the right knee (claimed as 
right knee injury) and assigned a 10 percent rating, 
effective September 1, 2006, under the provisions of 
Diagnostic Code (DC) 5260.  38 C.F.R. § 4.71a.  

38 C.F.R. § 4.71, Plate II, reflects that normal flexion and 
extension of a knee is from zero degrees of extension to 140 
degrees of flexion.

Pursuant to DC 5260, limitation of flexion of the knee 
warrants a 10 percent rating if flexion is limited to 45 
degrees; a 20 percent evaluation if flexion is limited to 30 
degrees; and a maximum 30 rating if flexion is limited to 15 
degrees.  38 C.F.R. § 4.71a, DC 5260.

Pursuant to DC 5261, limitation of extension of the knee 
warrants a 10 percent rating when extension is limited to 10 
degrees; a 20 percent rating when extension is limited to 15 
degrees; a 30 percent rating when extension is limited to 20 
degrees; a 40 percent rating when extension is limited to 30 
degrees; and a 50 percent rating when extension is limited to 
45 degrees.  38 C.F.R. § 4.71a, DC 5261.

In order for the Veteran to receive a rating higher than 10 
percent for his service-connected right knee chondromalacia, 
the objective medical evidence must show any of the 
following:  favorable ankylosis of the knee, in full 
extension or in slight flexion between 0 degrees and 10 
degrees (30 percent under DC 5256); or moderate recurrent 
subluxation or lateral instability (20 percent under DC 
5257); or semilunar cartilage dislocation, with frequent 
episodes of locking, pain, and effusion (20 percent under DC 
5258); or flexion limited to 30 degrees (20 percent under DC 
5260); or extension limited to 15 degrees (20 percent under 
DC 5261).

Service treatment records (STRs) show that the Veteran 
injured his right knee on several occasions in service, 
causing continued pain, locking, and giving away of the knee.  
In September 2005 and May 2006 he underwent arthroscopic 
surgery on the right knee.  

On VA orthopedic examination in February 2007, the Veteran 
reported his right knee pain was 4/10 in severity at rest and 
with activity the pain level went up to 10.  He claimed the 
right knee was aggravated by standing for 15 minutes, walking 
15 minutes, going up and down stairs, lifting 20 pounds or 
driving over 30 minutes.  The right knee was operated on in a 
scoping procedure in 2005, which cleared up the debris, but 
the Veteran reported he continued to have pain and buckling.  
Objective examination of the right knee showed range of 
motion was from -5 degrees to 135 degrees.  There was no 
tenderness, no fluid, and no laxity.  There was slight 
crepitus with flexion.  There was no additional limitation 
following repetitive movements times three.  The impression 
was past history of dislocation of the right patella, 
resolved with treatment, minimal residual disability.  The 
examiner noted that the Veteran did not use any assertive 
devices, and his disabilities cited (left shoulder, knees, 
and left wrist) had no effect on his occupation.  The 
examiner noted that there was "no additional limitation 
during flare-up as this was not described" and no weakness, 
excessive fatigability, or incoordination.  The impression 
was past history of dislocation of the right patella resolved 
with treatment, minimal residual disability.

After reviewing the record, the Board finds that a rating 
higher than 10 percent for the service-connected right knee 
disability is not warranted.  The record reflects the Veteran 
underwent a VA examination in 2007, and the clinical findings 
on that examination did not show that the Veteran has 
ankylosis of the right knee, and therefore a higher rating 
pursuant to Diagnostic Code 5256 is not warranted.

With regard to Diagnostic Code 5257, the Board finds that on 
VA examination in 2007, there was no laxity shown.  And 
although the Veteran complained of right knee pain and 
buckling, the Board concludes that there is no indication in 
the record of moderate disability or of moderate recurrent 
subluxation or lateral instability, as required by Diagnostic 
Code 5257.  In addition, the Board notes that there is no 
evidence of dislocation, effusion, or locking of the right 
knee; thus, his right knee symptoms do not approximate the 
criteria for a higher rating under DC 5258.

With regard to flexion and extension, on VA examination in 
June 2007, range of motion of both knees was from -5 to 135 
degrees (with 0 to 140 degrees as anatomically normal), and 
with pain reported on motion in the right knee.  Thus, the 
criteria for a higher rating for either knee, based on 
limitation of flexion or extension, are not met.  38 C.F.R. § 
4.71a, DCs 5260, 5261.

The Board has also contemplated whether any separate 
evaluations are applicable here.  In this regard, the Board 
acknowledges VAOPGCPREC 9-2004, where it was held that a 
claimant who has both limitation of flexion and limitation of 
extension of the same leg must be rated separately under DCs 
5260 and 5261 to be adequately compensated for functional 
loss associated with injury to the leg.  However, in the 
present case, the medical findings do not establish loss of 
both right knee flexion and extension to a compensable 
degree.  Thus, assignment of separate evaluations for 
limitation of flexion and extension of the right knee is not 
appropriate here.

With regard to 38 C.F.R. § 4.40, 4.45, and DeLuca, supra, the 
record reflects that the Veteran has complained of a history 
of chronic right knee pain.  He had several right knee 
injuries in service and underwent right knee arthroscopic 
surgery in 2005 and 2006.  However, in reviewing the VA 
examination in 2007 (which tends to show that the Veteran's 
right knee symptoms have improved since undergoing surgery in 
service), and considering the Veteran's complaint of right 
knee pain that increased with activity, and the other factors 
addressed in DeLuca, supra, there is no objective evidence of 
more than characteristic pain on motion of the right knee and 
becoming painful on use.  38 C.F.R. §§ 4.40, 4.45.  With 
regard to establishing loss of function due to pain, the 
Board finds that the effects of pain reasonably shown to be 
due to the Veteran's service-connected right knee disability 
are contemplated in the current 10 percent rating assigned.  
In that regard, the Board notes that the Veteran's right knee 
disability was assigned a 10 percent rating pursuant to 
Diagnostic Code 5260, which requires that flexion of the knee 
be limited to 45 degrees, whereas objective examination 
showed right knee flexion was minimally limited to 135 
degrees.  With regard to functional limitations due to 
exacerbations, fatigue, and lack of endurance, the examiner 
in 2007 indicated that there was no additional limitations 
with repetitive movements or during flare-ups, no weakness, 
no excessive fatigability, and no incoordination.  The Board 
concludes, therefore, that there is no indication in the 
record that the Veteran's right knee pain causes functional 
loss greater than that contemplated by the 10 percent rating 
currently assigned.  38 C.F.R. § 4.40, 4.45; DeLuca, supra.

In summary, the preponderance of the evidence reflects that 
no greater than a 10 percent rating is warranted for the 
service-connected right knee disability at any time since 
September 1, 2002.  Fenderson, supra. Consequently, the 
benefit-of-the- doubt rule does not apply, and the claim must 
be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

2. Rating in excess of 10 percent for Impingement Syndrome 
with Rotator Cuff Tear, Left Shoulder

By March 2007 rating decision, the RO granted service 
connection for impingement syndrome with rotator cuff tear, 
left shoulder (recorded as degenerative joint disease without 
x-ray), and assigned a 10 percent rating, effective from 
September 1, 2006, pursuant to Diagnostic Code 5203.  

Disabilities of the shoulder and arm are rated under 38 
C.F.R. § 4.71a, Diagnostic Codes 5200 through 5203.  A 
distinction is made between major (dominant) and minor 
musculoskeletal groups for rating purposes.  In the instant 
case, the Veteran's left shoulder is considered the minor 
upper extremity.

Diagnostic Code 5200 rates favorable ankylosis of the 
scapulohumeral joint with abduction to 60 degrees, reaching 
the mouth and head, as 20 percent disabling.  38 C.F.R. § 
4.71a, Diagnostic Code 5200.

Limitation of motion of the minor shoulder to shoulder level 
warrants a 20 percent evaluation.  Motion to midway between 
the side and shoulder level warrants a 20 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5201.

Normal (full) range of motion of the shoulder is forward 
elevation (flexion) to 180 degrees; abduction to 180 degrees, 
external rotation to 90 degrees and internal rotation to 90 
degrees.  38 C.F.R. § 4.71, Plate I.

Under Diagnostic Code 5202, for impairment of the humerus in 
the major or minor arm, a 20 percent rating is granted when 
there is malunion, with moderate or marked deformity.  For 
recurrent dislocations of the major or minor arm at the 
scapulohumeral joint, a 20 percent rating is granted with 
infrequent episodes, and guarding of movement only at 
shoulder level and when there are frequent episodes and 
guarding of all arm movements.  38 C.F.R. § 4.71a, Diagnostic 
Code 5202.

Diagnostic Code 5203 provides that in cases of impairment of 
the clavicle or scapula, malunion of the major or minor arm 
may be assigned a 10 percent rating, or may be rated based on 
impairment of function of the contiguous joint.  Nonunion of 
the clavicle or scapula without loose movement warrants a 10 
percent evaluation, while nonunion with loose movement shall 
be assigned a 20 percent rating, where either the major or 
minor arm is involved.  Dislocation of the clavicle or 
scapula warrants a 20 percent rating where either the major 
or minor arm is involved.  38 C.F.R. § 4.71a, Diagnostic Code 
5203.

Service treatment records (STRs) show that in July 2001 the 
Veteran reported an onset of left shoulder pain four months 
prior.  No injuries were reported.  In October 2001 he 
underwent arthroscopic surgery on the left shoulder with 
debridement of anterior labrum and of partial rotator cuff 
tear.  The post-operative diagnosis was impingement of the 
left shoulder with torn anterior labrum of left shoulder and 
partial rotator cuff tear.  On a retirement examination in 
September 2005, he was noted to have residual left shoulder 
pain.

On VA examination in February 2007 the Veteran reported pain 
in the left shoulder dating to 2002, when he had a scoping 
procedure for his left shoulder.  He reported the procedure 
helped somewhat, but he continued to have pain with activity, 
which was 6/10 in severity, and increasing with motion and 
lifting.  Examination showed that anterior flexion was to 180 
degrees, abduction to 130 degrees, external rotation to 90 
degrees, and internal rotation to 90 degrees.  There was 
slight tenderness of the bicipital grove and the grip of the 
left hand was normal.  The impression was degenerative joint 
disease of the left shoulder, with status post scoping 
procedure in 2002 for impingement syndrome with rotator cuff 
tear, minimal disability, and slight progression.  The 
examiner noted that the Veteran complained of left shoulder 
pain with activity, but this had no effect on his occupation.  
The shoulder was painful on motion, but there was no 
additional limitation following repetitive movements.  There 
was no additional limitation during flare-ups, no weakness, 
no excessive fatigability, and no incoordination.  An x-ray 
showed normal rotation on anterior-posterior views and the 
glenohumeral and acromioclavicular joints appeared normal.  

As noted above, the medical evidence of record establishes 
that the Veteran is right handed.  Accordingly, the 
disability rating assigned for his left shoulder disability 
involves rating the minor extremity.  The competent medical 
evidence shows that the Veteran has full flexion of 180 
degrees, full external and internal rotation, each to 90 
degrees, and abduction limited to 130 degrees, but well in 
excess of shoulder level (90 degrees).  See 38 C.F.R. § 4.71, 
Plate I.  Accordingly, a rating in excess of 10 percent under 
the provisions of Diagnostic Code 5202 is not warranted at 
any time during the appeal period, as there has been no 
guarding of arm movement shown, and the Veteran clearly has 
movement of left arm above shoulder level.  There is also no 
evidence of ankylosis, dislocation, deformity, nonunion, 
malunion, or flail joint of the right shoulder, so evaluation 
under the provisions of Diagnostic Codes 5200, 5202, 5203 is 
not warranted.  

With regard to 38 C.F.R. § 4.40, 4.45, and DeLuca, supra, the 
record reflects that the Veteran has complained of a history 
of chronic left shoulder pain, starting in 2002.  However, in 
reviewing the VA examination in 2007 (which tends to show 
that the Veteran's left shoulder symptoms have improved since 
undergoing surgery in service), and considering the Veteran's 
complaint of left shoulder pain that increased with motion 
and lifting, the Board concludes that the competent evidence 
preponderates against a finding of more than characteristic 
pain on motion of the left shoulder and becoming painful on 
use.  38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  With regard to 
establishing loss of function due to pain, the Board finds 
that the effects of pain reasonably shown to be due to the 
Veteran's service-connected left shoulder disability are 
contemplated in the current 10 percent rating assigned.  With 
regard to further functional limitations, the examiner in 
2007 indicated that there were no additional limitations of 
the left shoulder with repetitive movements or during flare-
ups, no weakness, no excessive fatigability, and no 
incoordination.  The Board concludes, therefore, that there 
is no indication in the record that the Veteran's left 
shoulder pain causes functional loss greater than that 
contemplated by the 10 percent rating currently assigned.  38 
C.F.R. § 4.40, 4.45; DeLuca, supra.

In summary, the preponderance of the evidence reflects that 
no greater than a 10 percent rating is warranted for the 
service-connected left shoulder disability at any time since 
September 1, 2002.  Fenderson, supra. Consequently, the 
benefit-of-the- doubt rule does not apply, and the claim must 
be denied.  Gilbert, supra.

3. Compensable Rating for Left Ear Hearing Loss

The criteria for evaluating hearing impairment provide for 
the consideration of the results of examinations using 
controlled speech discrimination tests (Maryland CNC) 
together with the results of pure tone audiometry tests.  38 
C.F.R. § 4.85.  These results are then charted on Table VI 
and Table VII, as set out in the Rating Schedule.  A rating 
for hearing loss is determined by a mechanical application of 
the rating schedule to the numeric designations assigned 
based on audiometric test results.  Lendenmann v. Principi, 3 
Vet. App. 345(1992).  The current rating criteria include an 
alternate method of rating exceptional patterns of hearing, 
as defined in 38 C.F.R. § 4.86, but the Veteran's test 
results do not meet the criteria for such a rating; thus his 
left ear hearing loss is to be rated by the usual method.

On the authorized VA audiological evaluation in January 2007, 
pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
Average
LEFT
5
35
50
50
35

Speech audiometry revealed speech recognition ability of 100 
percent in the left ear.

The January 2007 VA audiology examination rendered results 
(average decibel thresholds for the four frequencies 1000, 
2000, 3000, and 4000, and speech discrimination scores) that 
convert to level I hearing in the left ear, under Table VI of 
38 C.F.R. § 4.85.

Since service connection has not been established for the 
Veteran's right ear hearing loss (since no right ear hearing 
loss disability was shown pursuant to 38 C.F.R. § 3.385), his 
right ear hearing loss is assigned a Roman Numeral 
designation of I for hearing impairment.  38 C.F.R. § 
4.85(f), subject to the provisions of 38 C.F.R. §§ 
3.383(a)(3). (As these latter provisions only apply if the 
veteran is totally deaf in the non service connected ear, 
which he is not, the Veteran will be assigned a designation 
of I for his right ear hearing loss.)

Considering the results of the January 2007 VA audiological 
examination, and entering these hearing levels, I for the 
left ear and I for the right ear, into Table VII of 38 C.F.R. 
§ 4.85 indicates the bilateral hearing loss is 0 percent 
(noncompensable) under Diagnostic Code 6100.  

In sum, test results show the Veteran's service-connected 
left ear hearing loss is noncompensable under the rating 
schedule criteria, Diagnostic Code 6100.  The Board is 
sympathetic with the Veteran's contentions regarding the 
severity of his service-connected left ear hearing loss; 
however, as noted above, in Lendenmann, the assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the Rating Schedule to numeric 
designations assigned after audiometric evaluations are 
rendered.  Based on the application of the rating criteria to 
the audiometric evidence in this case, a disability rating 
higher than 0 percent for left ear hearing loss may not be 
granted.

The Board notes that, even if service connection were granted 
for the Veteran's right ear hearing loss, based on the 
audiological evidence of record, his bilateral hearing loss 
would still warrant a non-compensable, 0 percent, disability 
rating.  As the preponderance of the evidence is against the 
claim for a compensable rating, the benefit-of-the-doubt rule 
does not apply, and the claim for a compensable rating for 
the service-connected left ear hearing loss must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.

4. Extraschedular Consideration

To accord justice in the exceptional case where the assigned 
schedular evaluation is found to be inadequate, the VA Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extraschedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability.  38 C.F.R. § 
3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

In this case, the VA examiner in 2007 indicated that the 
Veteran's orthopedic disabilities had no impact on his 
employment.  The 2007 audiologist did not specifically note 
any effect of the hearing loss disability on the Veteran's 
employment but it was noted that the Veteran was a substitute 
teacher and that other than wearing hearing aids, he did not 
indicate any marked interference with his employment.  Thus, 
while the Veteran may report some impact from his right knee 
disability, left shoulder disability, and left ear hearing 
disability upon his ability to work, the Board finds that any 
impact on work is fully contemplated in the schedular 
standards which have been applied.  Moreover, there has been 
no showing of marked interference with employment or any 
periods of hospitalization (other than surgeries in service) 
as to render impractical the application of the regular 
schedular standards.  Thus, it cannot be reasonably concluded 
that assignment of a higher rating is warranted on an 
extraschedular basis.  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); 
Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

An initial rating in excess of 10 percent for chondromalacia, 
right knee is denied.

An initial rating in excess of 10 percent for impingement 
syndrome with rotator cuff tear, left shoulder is denied.

An initial compensable rating for left ear hearing loss is 
denied.



____________________________________________
SARAH B. RICHMOND 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


